
	

113 HR 4537 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income amounts received for personal injuries or sickness resulting from service as a qualified public safety employee.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4537
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Rangel introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income amounts received for
			 personal injuries or sickness resulting from service as a qualified public
			 safety employee.
	
	
		1.Amounts received for personal injuries or sickness resulting from service as a qualified public
			 safety employee excluded from gross income
			(a)In generalSection 104(a)(4) of the Internal Revenue Code of 1986 is amended by inserting or from service as a qualified public safety employee (as defined in section 72(t)(10)(B)), before or as a disability annuity.
			(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			
